Citation Nr: 1028645	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  99-11 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
PTSD.  A timely appeal was noted from that decision.  A hearing 
on this matter was held before the undersigned Veterans Law Judge 
on July 16, 2003.  A copy of the hearing transcript has been 
associated with the file.

In March 2004, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case was returned to the Board for further appellate action.

In March 2008, the Board issued a decision denying entitlement to 
service connection for PTSD.  The Veteran subsequently appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (Court).  A memorandum decision was received in November 
2009, and the Court entered Judgment the following month, 
vacating the Board's March 2008 decision and remanding the claim 
to the Board for readjudication consistent with the memorandum 
decision.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has PTSD that is 
related to his fear of hostile military activity during his 
period of active duty.


CONCLUSION OF LAW

PTSD was incurred in active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the 
Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will 
be discussed below, the Board finds that service connection for 
PTSD is warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, however, 
that the RO provided notice with respect to the initial 
disability rating and effective date elements of the claims in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Service Connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to 
be codified at 38 C.F.R. § 3.304 (f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

The Veteran has been diagnosed with PTSD, which he attributes to 
a variety of in-service stressors.  One of the stressors 
articulated by the Veteran involves exposure to mortar fire while 
serving on guard duty at Qui Nhon Air Force Base.  

The evidence shows that the Veteran served in the Republic of 
Vietnam from March 1966 to March 1967.  His military occupational 
specialty was mechanic, and he was attached to the 1098th 
Transportation Company.  While the Veteran's personnel records 
fail to show that he received any awards, medals, or decorations 
conclusively indicating combat, the Board notes that the absence 
of combat citations is not dispositive of the combat 
determination.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996) 
["engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards or 
MOSs"]; West v. Brown, 7 Vet. App. 70, 76 (1994).  

In January 2005, the United States Armed Services Center for 
Research of Unit Records (formerly USASCRUR, now the Joint 
Services Records Research Center (JSRRC)) verified that the 
Veteran's unit was stated at Qui Nhon on February 15, 1967, when 
one mortar round hit the shower area at Qui Nhon Logistics area, 
resulting in 4 U.S. wounded in action.  Although the evidence 
does not indicate whether the Veteran was in the area of Qui Nhon 
that received the rocket attack, USASCRUR's statement does 
confirm that the Veteran was stationed in Qui Nhon at that time 
it received mortar fire.  Moreover, while many of the incidents 
described by the Veteran have not corroborated, his description 
of ambushes and fire fights while escorting convoys are not 
inconsistent with type and circumstances of his service.  

The record contains a May 2002 VA examination report which found 
that the Veteran suffers from "chronic and severe [PTSD] related 
to his experiences in Vietnam, including descriptions of 
participating in convoys that were ambushed by enemy combatants.  
The examination was conducted by a VA mental health professional 
and the opinion is reasonably based upon an interview of the 
Veteran and a review of the claims folder.  No evidence has been 
received since the May 2002 examination that rebuts those 
findings.   

Affording the Veteran the benefit of the doubt, and based on the 
objective medical findings of the May 2002 VA examiner, the Board 
finds that the Veteran does suffer from PTSD and that the PTSD is 
due to his fear of hostile military activity in service.  In sum, 
the Board finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.   




ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


